Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is the initial Office Action based on the application number 16/896223, filed 06/09/2020.   Claims 1-13, as originally filed, are currently pending and have been considered below. Claims 1, 12, and 13 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Igarashi: U.S. Patent Application Pub. No. 2017/0255456.
Igarashi expressly teaches:
Claim 1. An electronic apparatus installable with firmware updatable via a network, comprising: 
5an input unit configured to receive an operation performed by a user (fig. 3: including keyboard and mouse for user’s input); and 

enable the first function in response to an operation for the first function displayed on the first screen input via the input unit (figs. 7B-C: enabling the first function in response to activating the first function, such as adding firmware); and 
enable the second function in response to an operation for the second function 15displayed on the second screen input via the input unit, wherein the circuitry enables one or more of the second functions selected from the plurality of second functions respectively displayed on the plurality of second screens (figs. 9A-B: enabling the second function in response to activating the second function, such as editing firmware).  
Claim 2. The electronic apparatus of claim 1, 20wherein when the first function has a plurality of first functions, the circuitry enables the plurality of first functions collectively (fig. 7B: including multiple functions of firmware, such as 723 and 724).  
Claim 3. The electronic apparatus of claim 1, wherein the first function is a function to be newly added to the electronic 25apparatus, and the second function is a function of changing the function of the electronic apparatus (fig. 7B & 9A: including add and edit functions).  

Claim 11. The electronic apparatus of claim 1, 30wherein the circuitry displays the first screen of the firmware on the display for a given period of time starting from a time of releasing a firmware installable on the electronic apparatus (fig. 9C: setting a sleep transition time indicating a period of time for installing a firmware to be displayed, such as 5 min.).
Claims 12 and 13:
The subject matter recited in each of Claims 12 and 13 corresponds to the subject matter recited in Claim 1.  Thus Igarashi discloses every limitation of Claims 12 and 13, as indicated in the above rejections for Claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Igarashi, in view of Okamoto et al. (hereinafter Okamoto): U.S. Patent Application Pub. No. 2018/0060064.Claim 5:
As indicated in the above rejection, Igarashi discloses every limitation of claim 1.   
Igarashi does not explicitly disclose:
the circuitry configured to compare a function version of a designated firmware, designated via the input unit, and a function version corresponding to the maximum function version of the first function activatable using a firmware already installed on the electronic apparatus to determine which function version is greater; 5wherein the circuitry configured to, in response to the operation performed to the function displayed on the first screen via the input unit and a determination by the circuitry that the function version of the designated firmware is greater than the maximum function version, download the firmware displayed on the first screen from 
Okamoto, however, further teaches:
the circuitry configured to compare a function version of a designated firmware, designated via the input unit, and a function version corresponding to the maximum function version of the first function activatable using a firmware already installed on the electronic apparatus to determine which function version is greater; 5wherein the circuitry configured to, in response to the operation performed to the function displayed on the first screen via the input unit and a determination by the circuitry that the function version of the designated firmware is greater than the maximum function version, download the firmware displayed on the first screen from a server and update the firmware in a memory with the downloaded firmware; 10wherein the circuitry enables the first function of the updated firmware ([0037][0038]: comparing the version information of a storage with the version information of the management table, and updating the firmware with the latest function version downloaded from a server when the result of comparison is not a combination of the latest version of firmware that guarantees operation).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Igarashi to include: the circuitry configured to compare a function version of a designated firmware, designated via the input unit, and a function version corresponding to the maximum function version of the first function activatable using a firmware already installed on the electronic apparatus to determine which function version is greater; 5wherein the circuitry configured to, , for the purpose of updating each function of the firmware individually so as to improve the processing speed for updating, as taught in Okamoto.
Claim 6. The electronic apparatus of claim 5, wherein in response to the operation performed to the function displayed on the first screen via the input unit and a determination by the circuitry that the function 15version of the designated firmware is equal to or less than the maximum function version, the circuitry enables the first function of the firmware already installed on the electronic apparatus ([0059][0060]: no need of updating when the version information of storage matches with the version information of the management table so as to confirm that the latest function version of the firmware already installed).  
Claim 7. The electronic apparatus of claim 5, 20wherein the circuitry configured to set whether or not to automatically download and update a firmware having a upgraded function when the firmware having the upgraded function is released from the server in response to an operation to the input unit, wherein when an automatic downloading and updating of the firmware having 25the upgraded function are set by the circuitry and the firmware having the upgraded function is released from the server, the circuitry automatically downloads the firmware having the upgraded function from the server and updates the firmware having the upgraded function in the memory ([0084][0085]: updating a firmware with a upgraded function from a server).

Claim 9. The electronic apparatus of claim 7, 10wherein the circuitry sets whether the one or more second functions of the firmware is to be enabled automatically at a time of enabling the first function of the firmware installed on the electronic apparatus in response to an operation to the input unit, the one or more second functions not causing an effect to an operability of the electronic apparatus being different from the first function, 15wherein if the circuitry sets that the one or more second functions of the firmware is to be enabled automatically at the time of enabling the first function of the firmware installed on the electronic apparatus, the circuitry automatically enables the one or more second functions of the firmware when the firmware installed on the electronic apparatus is enabled ([0081]: individually updating each individual firmware without being affected by an operability of function).  
Claim 10. The electronic apparatus of claim 5, wherein the circuitry stores the firmware downloaded from the server in a non- operation region of the memory, wherein the circuitry 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 21777